DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statements (IDS) was submitted on 07/14/2021. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
3.	Claims 1, 2, 5, 6, 9, 10, and 12-20 are currently pending
	Claims 19-20 have been newly added
	Claims 7, 8 and 11 have been canceled
Response to Arguments
4.	Applicant’s arguments with respect to claims1, 2, 5, 6, 9, 10, and 12-20, have been considered but are moot in view of the new ground(s) of rejection.
Note:
Action Is Final, Necessitated by Amendment,
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 2, 5, 6, 9, 10, and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jonathan Logan et al., (hereinafter Logan) (US 10,535,190) and Takao Shimizu (hereinafter Shimizu) (US 2013/0057574) in view of Tatsuya Koyama et al., (hereinafter Koyama) (US 2020/0034989) and further in view of Toshiaki Kakinami et al., (hereinafter Kakinami) (US 2005/0163343).
Re Claim 1. (Currently Amended) Logan discloses, an information processing apparatus comprising: 
one or more memories storing one or more programs (memory or program storage devices at Col.17 Lin.25-35 or application memory 508, Col.25 Lin.36-38); and 
one or more processors that executes the one or more programs the one or more programs including instructions for (a control circuitry comprising microprocessors executing instructions through the control circuit 504, Cl.25 Lin.22-36): 
acquiring information for specifying a position and an orientation of an image capturing apparatus (the control 504 in Fig.5, 6 acquires information from metadata obtained from the virtual reality media asset i.e., specifying metadata from the VR indicating position and posture i.e., the orientation of the camera including the camera angle of view Col.10 Lin.25-29, Lin.28-36, or specifying the orientation and position between a/the first and a second camera, Col.45 Lin.47-60);
receiving a request for switching an image displayed on a display screen between a captured image captured by the image capturing apparatus and a virtual viewpoint image generated based on a plurality of captured images captured from different directions by a plurality of image capturing apparatuses (receiving a request for switching at step 1404 switching between a captured image and the virtual viewpoint at a user’s request, Col.8 Lin.53-67, as determined by the media guidance where a plurality of camera captured images as selected by user or automatically to be switched from a first viewpoint of a first camera position video displayed image, Col.9 Lin.7-8, to a virtual viewpoint captured by multiple virtual reality cameras of multiple viewpoint angles, Col.9 Lin.20-27 and depicting the switching from a first camera position and perspective being switched to a virtual reality space corresponding to the first camera attributes, per Fig.14 below reproduced

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, by generating a second virtual reality perspective at step 1414 and switching according to user selected position the second perspective, step 1416 and also at Col.11 Lin.23-33, 60-64); 
acquiring a viewpoint parameter representing (acquiring viewpoint parameters, i.e., “set of attributes associated with the virtual reality space” and camera position, Steps 1406-1408, 14 Col.44 Lin.40-67, Col. 45 Lin.1-3, 19-23 and Fig.5); 
executing, in a case where the request is received, a control for gradually changing the viewpoint parameter in a specific period after the request is received such that the position of the virtual viewpoint and the position of the image capturing apparatus specified by the information match and such that the direction of view from the virtual viewpoint and a capturing direction corresponding to the orientation of the image capturing apparatus specified by the information match (executing upon request, the position and orientation of the virtual reality viewpoint matches the information of the first camera viewpoint and the control circuit 504 also generates a virtual reality media display per Col.37 Lin.1-7 in step 716 and Fig. 5, at the switched progression point where the controller 504 places a video object into the virtual reality space by superimposing the object initially captured over the virtual reality in accordance with the virtual reality depth information, therefore matching the virtual viewpoint with the information indicated by user-selection or automatically determined, to be the first camera position viewpoint Col.10 Lin.55-60, Col.36 Lin.28-53 with the exception of a gradual view point change further disclosed by the secondary art); and 
generating the virtual viewpoint image corresponding to th(generating for display the second user perspective corresponding with the determined virtual viewpoint direction, Col.11 Lin.23-29).  
Regarding the amended claim, Logan, refer to identifying the viewpoint of a first user perspective at a first camera position and evaluating the displacement between first and a second camera position to further switching from the first to a second generated viewpoint perspective or position of a second camera according to user selected attributes,
Shimizu teaches about, receiving a request for switching an image displayed on a display screen (receiving a request to switch accepting an input based on the user’s operation at S101 for switching an output image at S109 and determining an output mode to a display at S115 in Fig.7A, 7B Par.[0005]) between a captured image captured by the image capturing apparatus and a virtual viewpoint image generated based on a plurality of captured images captured from different directions by a plurality of image capturing apparatuses (the image switching being executed based on the input instruction for switching between a preliminary image e.g., a “predetermined image” of an object/image 585 to be switched to a virtual position and orientation of a virtual image captured Par.[0123], the virtual images being captured by cameras as taught at Par.[0004]-[0006], capturing the image 585 to be switched to a virtual image of the object captured from different angular and positional directions described at least at Par.[0004]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and Par. [0005] herein cited for brevity


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and rendering images being captured from about two stereo-imaging cameras, i.e., a plurality of image capturing apparatuses, Par.[0123], [0124]); 
acquiring a viewpoint parameter representing (acquiring viewpoint parameters representing the virtual viewpoint defined by direction, angle of view of the virtual camera Par.[0077]); 
executing, in a case where the request is received, a control for gradually changing the viewpoint parameter in a specific period after the request is received (gradually varying i.e., changing the shooting or capturing angle and position of the virtual camera, after receiving the request to switch, according to the virtual camera setting parameters taught at Par.[0015], [0016], [0077],[0078], [0099],[0104], e.g., as in response to a request at S101 for switching an output image at S109 per Fig.7A, 7B and Par.[0005]) such that the position of the virtual viewpoint and the position of the image capturing apparatus specified by the information match and such that the direction of view from the virtual viewpoint and a capturing direction corresponding to the orientation of the image capturing apparatus specified by the information match (the changing the position and orientation of the virtual camera for switching at step S106 in Fig.7A, is conforming with matching parameters determined from the virtual position of the virtual camera being close to the “image for switching” 585 of the image or object, Par.[0121]); and 
generating the virtual viewpoint image corresponding to th(then, generating the virtual viewpoint image according to the position and orientation e.g., direction of the virtual camera(s), by outputting to a display 22, per Step S115 in Fig.7A according to the processing at S114 in Fig.7B, Par.[0031],[0032] and further detailed at Par.[0086]-[0090], [0099]-[0107]). 
One of ordinary skill in the art would have found obvious before the effective filing date of the invention, to combine the method taught by Logan, where an object of interest captured and stored in a database is inserted in the virtual reality media asset, may be indicative of a user’s choice to view an object at a predetermined position within a virtual reality media would have determined the ordinary skilled in the art to seek and combine before the effective filing date of the application, other similar processes as taught by Shimizu of changing the viewpoint of a user through direct view of an imaging camera, which would correspond to a different direction and orientation than the currently displayed virtual reality image and to switch such display of images at user’s will or automatically with the detailed teachings of a similar process of image capturing an object to be switched 585, to a virtual image of the object obtained by a plurality of cameras from different angular orientation and directional positions, based on matching the properties of the real object 585 to the newly generated virtual images to be presented to one or multiple displays 22, hence deeming the combination predictable in terms of the claimed matter.
Furthermore, the previous art indicated in the rejection on merit is re-considered herein and maintained in view of an alternate art search identifying the close relevant publications in view of Koyama and Kakinami.
(See the First Action on merit issued on 04/16/2021 herein considered in its entirety, mutatis mutandis).
Wherein the method taught by Logan, where an object of interest captured and stored in a database is inserted in the virtual reality media asset, may be indicative of a user’s choice to view an object at a predetermined position within a virtual reality media would have determined the ordinary skilled in the art to seek and combine before the effective filing date of the application, other similar processes of changing the viewpoint of a user through direct view of an imaging camera, which would correspond to a different direction and orientation than the currently displayed virtual reality image and to switch such display of images at user’s will or automatically. 
Such disclosure is found in the art to Koyama teaching about a viewpoint switching of a user’s camera having an obstacle in its FOV (field of view), to another position and orientation being matched in the virtual reality (VR), e.g., in a distributed VR video scene and to emphasize the principles of video switching from an actual user’s camera viewpoint to a virtual viewpoint and vice-versa, the art to Kakinami, is found to teach a similar switching method and apparatus by which the claimed matter may be obviated within the same analogous art and performing similar problem solving of object tracking at specific position and posture, display and switch the viewpoint to a virtual viewpoint in a monitoring camera system as in, (depicted in Fig.18A-B where an image of a first camera captures an object and in order to improve the position and orientation of the object the viewpoint of the first camera is switched to a plurality of cameras viewpoint i.e., a virtual viewpoint, at Par.[0042], or switching a display from image obtained buy an actual camera 2, to the virtual images visible in Fig.16, 17 and Par.[0086]-[0088]).
By the disclosed video switching method in Kakinami, and in consideration to the combined arts to Logan and Shimizu to reference the teachings in Koyama, emphasizing different interpretations of a similar apparatus and method operating the switching of various cameras in the virtual regime to generate virtual images of a, original or predetermined object/image, according to matching angular and positional directions being known and understood practice and applied to the benefit of obtaining a different perspective of a viewpoint or for obtaining the advantage of avoiding obstructions or occlusions in the images, present within the virtual space found in, (Koyama; Par.[0196], [0238]) hence proving the combinations predictable.

Re Claim 2. (Currently Amended) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim 1, wherein: 
Logan teaches about, the one or more programs further include instructions for acquiring angle information for specifying an angle of view of the image capturing apparatus (the media guidance application determine the metadata identifying the attributes of the first camera angles used and the locations of the first camera in the physical environment, Col.9 Lin.7-19, Col.10 Lin.25-29),[[ and]] 2Application No. 16/562,772Attorney Docket No. CANO-4346 the viewpoint parameter represents an angle of view of the virtual viewpoint, and in a case where the request is received the viewpoint parameter is gradually changed(upon determining the position and orientation of the first image acquisition camera, determining the viewpoint and angle of the multiple virtual cameras towards a specific direction at the user’s selection Col.10 Lin.25-29, e.g., the center circle In a soccer field, Col.9 Lin.27-31 that identifies the first image capturing apparatus selection, specific to the selected attributes of the second virtual camera and matching the selection at first imaging camera apparatus, at the respective coordinates Col.9 Lin.28-37 and period of time per Col.30 Lin.58-61).  
Shimizu teaches about the viewpoint parameter is gradually changed (gradually varying i.e., changing the shooting or capturing angle and position of the virtual camera, after receiving the request to switch, according to the virtual camera setting parameters taught at Par.[0015], [0016], [0077],[0078], [0099],[0104], e.g., as in response to a request at S101 for switching an output image at S109 per Fig.7A, 7B and Par.[0005]).

3-4. (Canceled)  
  
Re Claim 5. (Currently Amended) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim[[ 3]]1, 
Shimizu teaches that, wherein the position of the virtual viewpoint and the direction of view from the virtual viewpoint becomes gradually closer to the position and the capturing direction corresponding to the orientation of the image capturing apparatus in the specific period (applying closer positions by a zooming mechanism, Par.[0057]).  
	Kakinami teaches about zooming the image, (Par.[0042]).

Re Claim 6. (Currently Amended) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim 1, 
Logan teaches that, wherein, in a case where the request is received(the control circuit 504 also generates a matched virtual reality media display per Col.37 Lin.1-7 in step 716 and Fig. 5, at the switched progression point where the controller 504 places a video object into the virtual reality space by superimposing the object initially captured over the virtual reality an accordance with the virtual reality depth information, Col.36 Lin.28-53) and an image quality of the captured image acquired by the image capturing apparatus is further executed (and also executing an adjustment to the quality of the virtual viewpoint image to be closer to the quality of the recording or HDTV standards, Col.24 Lin.1-11).  
Shimizu teaches this feature at (Par.[0121]).

7-8. (Canceled)  
  
Re Claim 9. (Currently Amended) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim[[ 3]]1, wherein: 
Logan teaches about, the viewpoint parameter representing position of the virtual viewpoint and the direction of view from the virtual viewpoint in a period different from the specific period (the specific period of time determined in accordance to Col.30 Lin.58-61 being associated and occurs when a switching request is received to output the second virtual viewpoint to the first user display 512, in Fig.5, Col.46 Lin.51-57 and the controller 504 displaying the virtual reality space according to the second image capturing device e.g., the front-side or back-side of a player as viewed from the virtual camera viewpoint, Col.47 Lin.57-67 to Col.48 Lin.1-3) different from the specific period are determined (the virtual viewpoint is determined at user’s operation different from the specific period, Col.20 Lin.20-30, e.g., after the progression point i.e., being the specific period, Col. 3 Lin.37-40 or Col.19 Lin.30-32 and on the command basis obtained from changing the user’s virtual reality perspective i.e., viewpoint, Col.20 Lin.4-7, 20-26, Col.21 Lin.63-67 and Col.22 Lin.1-2, or Col.35 Lin.2-7) are acquired based on a user operation (the user selects the position Col.44 Lin.58-62).
Shimizu teaches this feature at (Par.[0110]).  
	Koyama also teaches the same (Par.[0070]).
Re Claim 10. (Currently Amended) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim 1, wherein, 
Logan teaches about, in a case where the request is received(based on the previous processing premise being obvious that  the image is displayed after is being switched firstly, the control unit 504 adjusts the image quality on the display after switching according to distance of each viewpoint acquired by the image capturing i.e., first camera position, Col.18 Lin.50-56).  

11. (Canceled)  

Re Claim 12. (Previously Presented) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim 1, 
Logan teaches about, wherein the one or more programs further include instructions for outputting the generated virtual viewpoint image corresponding to another apparatus (generating an image to be displayed as the virtual viewpoint corresponding with the position, direction and orientation of the virtual viewpoint determined by the another capturing apparatus, Col.18 Lin.40-49 Col.19 Lin.43-49).  

Re Claim 13. (Currently Amended) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim 1, 
Logan teaches about, wherein th(the output virtual image is broadcasted Col.25 Lin.1-21, to multiple display apparatus as distributed by a cloud server, Col.19 Lin.1-12).  

Re Claim 14. (Previously Presented) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim 1, 
Logan teaches about, wherein the plurality of captured images captured by the plurality of image capturing apparatuses are different from the image capturing apparatus (the virtual viewpoint images are different than the plurality of imaged on the capturing apparatus, Fig.2A-B). 

Re Claim 15. (Currently Amended) This claim represents the information processing method performing each and every functional limitation in the same order as implemented by the apparatus of claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.    

Re Claim 16. (Currently Amended) Logan, Shimizu, Koyama and Kakinami disclose, the information processing method according to claim 15, wherein: 
Logan teaches about, the viewpoint parameter represents an angle of view of the virtual viewpoint, and the method further comprises request is received(determining a position and orientation of a virtual viewpoint in a virtual image, according to the viewpoint parameters by processing metadata of the VR media asset and switching from the first to the second virtual reality camera at the time period both viewpoints match by having the control circuit 504 comparing the depth information from the VR asset with the image in a cloud database based on the angle information, by  applying a comparing similarity level Col.36 Lin.28-39, 45-53)
Shimizu also teaches about, gradually changing the viewpoint parameter such that the (the position and orientation of the virtual reality viewpoint matches the information of the first camera viewpoint and the control circuit 504 also generates a virtual reality media display per Col.37 Lin.1-7 in step 716 and Fig. 5, at the switched progression point where the controller 504 places a video object into the virtual reality space by superimposing the object initially captured over the virtual reality in accordance with the virtual reality depth information, therefore matching the virtual viewpoint with the information indicated by user-selection or automatically determined, to be the first camera position viewpoint Col.10 Lin.55-60, Col.36 Lin.28-53 with the exception of a gradual view point change further disclosed by the secondary art) [[an ]]angle of view of the virtual viewpointand the angle of view of the image capturing apparatusby the angle information match (the changing the position and orientation of the virtual camera for switching at step S106 in Fig.7A, is conforming with matching parameters determined from the virtual position of the virtual camera being close to the “image for switching” 585 of the image or object, Par.[0121]).  

Re Claim 17. (Currently Amended) This claim represents the non-transitory computer-readable storage medium storing a computer program for causing a computer to execute each and every functional limitation in the same order as implemented by the apparatus of claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.
Re Claim 18. (Previously Presented) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim 1, 
Logan teaches about, wherein the one or more programs further include instructions (including program information instructions Col.18 Lin.15-26) for controlling the position and the orientation of the image capturing apparatus based on a user operation (the processing programs include position and orientation of the image capturing device as being performed at the user’s control or automatically, Col.48 Lin.66-67 and Col.49 Lin.1-8).  

Re Claim 19. (New) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim 1, 
Logan teaches about, wherein the image capturing apparatus for acquiring the captured image is selected based on a user operation from among a plurality of image capturing apparatuses (the user selects the position Col.44 Lin.58-62).
Shimizu teaches this feature at (Par.[0110]).  
	Koyama also teaches the same (Par.[0070]).
  
Re Claim 20. (New) Logan, Shimizu, Koyama and Kakinami disclose, the information processing apparatus according to claim 1, 
Logan teaches, this feature at (closest to the user’s perspective Col.3 Lin.60-62, Co.36 Lin.37-39).
Shimizu teaches about, wherein the image capturing apparatus for acquiring the captured image is an image capturing apparatus closest to the position of the virtual viewpoint among a plurality of image capturing apparatus (Par.[0114]).

	Conclusion
6.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/